Order entered July 24, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00710-CV

                    IN THE INTEREST OF: T.N.A., ET AL., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. 12-1094-W-304

                                              ORDER
       Appellant Tara Alston has informed the Court that she wishes to file a pro se response to

the Anders brief filed by appellate counsel. Accordingly, we ORDER appellate counsel April E.

Smith to provide appellant with copies of the clerk’s and reporter’s records. We further ORDER

Ms. Smith to provide this Court, within 15 days of the date of this order, with written verification

that the record has been sent to appellant.

       Appellant’s pro se response is due by AUGUST 28, 2014.

       We DIRECT the Clerk to send copies of this order by electronic transmission, to the

Honorable William A. Mazur, Jr., Presiding Judge, 304th District Court of Dallas County; Gary

Fitzsimmons, Dallas County District Clerk; Kelly Pelletier, official court reporter, 304th District

Court of Dallas County; and Ms. April E. Smith.
      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Tara Alston,

1409 E. Loop 12 #309, Irving, TX 75061.




                                                 /s/    KERRY P. FITZGERALD
                                                        JUSTICE